STATE ARCHIVES — INSURANCE COMMISSIONER'S RECORDS The Insurance Commissioner's office may transfer portions of their records to the State Library, Archives and Records Division.  The Attorney General has considered your opinion request wherein you ask, in effect, the following question: May the Insurance Commissioner's office transfer portions of their records to the State Library, Archives and Records Divisions ? Title 36 O.S. 306 [36-306] (1971), provides: "The Insurance Commissioner shall enter in permanent form records of the official transactions, filings, examinations, investigations and proceedings of his office and keep all records, books and papers pertaining thereto in his office. Such records, books and papers shall be public records of the State; provided, however, that reports of examinations of insurers shall be filed and made public only as hereinafter provided." This section was originally passed in 1909 and was amended to its present form in 1957 Since Section 306 was originally enacted, the Legislature has passed two more recent groups of statutes concerning the Archives and Records Division.  The Archives and Records Commission was created in 1947 and vested with the, ". . . sole, entire and exclusive authority of the disposition for all public records and archives of State officers, departments, boards, commissions, agencies and institutions of this State." Title 74 O.S. 564 [74-564].  Section 74 O.S. 565 [74-565] was also passed in 1947. It provides in pertinent part: "Every State officer and the heads of all departments, boards, commissions, agencies and institutions of the State of Oklahoma who have in their custody public records and archives deemed by them to be unnecessary for the transaction of the business of their offices shall consult with the State Librarian for the purpose of determining if such records and archives are desired for deposit in the Archives Division of the Oklahoma State Library. Upon certification by the State Librarian that such records and archives are or are not desired for such purpose then such custodian shall, in conformity with such determination, apply to the Commission for authorization to destroy or transfer such records and archives to the Oklahoma State Library as hereinafter provided. Upon the filing of such application the Commission shall have authority to authorize or direct the disposition of such records and archives by any one or more of the following methods: "2. By transfer to the custody and control of the Oklahoma State Library and there retained. The State Librarian may, in his discretion, micro-film such records and archives, especially if so doing would aid in the preservation of their contents." The Records Management Act was passed in 1961 to, "Establish and administer a records management program, which will apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation and disposal of the state records." 67 O.S. 204 [67-204] (1971).  The Records Management Act also provides that state records may be deposited in the Archives and Records Division. 67 O.S. 210 [67-210] (1971) The intent of both the Archives and Records Commission and the Records Management Act legislation is to create one central storage point, operated by specially trained personnel, to insure the preservation and retrieval of state archives and records. These two groups of statutes stand as a later expression of legislative intent than Section 306. As such, they control over Section 306. Poafpybitty v. Skelly Oil Co., Okl. 394 P.2d 515,519 (1964).  Further, when the Insurance Commissioner's office transfers records to the State Library, Archives and Records Division, they still retain constructive possession of such records. The records at all times remain accessible to the public and the objectives of Section 306 are fulfilled.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The Insurance Commissioner's office may transfer portions of their records to the State Library, Archives and Records Division.  (Daniel J. Gamino)